Citation Nr: 0716448	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  05-16 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs death benefits 
as the veteran's son.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran's unverified service is as follows:  beleaguered 
from April 27, 1942 to May 5, 1942; missing with unit from 
May 6, 1942 to May 10, 1942; prisoner of war from May 11, 
1942 to December 30, 1942; no casualty status from December 
31, 1942 to February 28, 1943; recognized guerrilla service 
from March 1, 1943 to July 31, 1945; and regular Philippine 
Army from August 1, 1945 to June 30, 1946.  The veteran died 
in November 1947, and the appellant seeks benefits as the 
veteran's surviving child.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDING OF FACT

The appellant was born in August 1946, and at the time he 
filed for VA death benefits in April 1996 and November 2004 
as the veteran's son, he was 49 and 58 years of age, 
respectively; the evidence of record does not establish that 
the appellant was permanently incapable of self-support by 
reason of physical or mental defects at or before he attained 
the age of 18.  


CONCLUSION OF LAW

The appellant may not be recognized as the child of the 
veteran for the purpose of receiving VA death benefits.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2006).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

When the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to notify nor the duty to 
assist provisions of the VCAA are implicated.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In the instant case, entitlement to VA benefits as the child 
of a veteran is outlined by statute and regulation.  The 
Board's review is therefore limited to interpretation of the 
pertinent law and regulations.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The death certificate in the file shows that the veteran died 
in November 1947, at the age of 28.  The cause of death was 
pulmonary tuberculosis.  

In an April 1955 rating decision, the RO granted service 
connection for the cause of the veteran's death.  
Consequently, the RO awarded death compensation (Dependency 
and Indemnity Compensation, or DIC) to the guardian of the 
appellant on his behalf, as a child of the veteran.  The 
compensation was to be paid directly to the appellant after 
he reached the age of majority (21 years) in August 1967, and 
continue up to his 23rd birthday so long as he remained a 
student at school (which was Pilgrim Institute, according to 
records in the file).  A payment notice in the file, however, 
indicates that the appellant terminated his schooling in 
August 1967.  

In April 1996, the appellant submitted a letter in reference 
to a claim for DIC benefits that he had filed, asking if 
there was any additional supporting evidence that he had not 
already submitted to the RO for action.  (It is noted that 
his application for DIC benefits is not of record, possibly 
having been misplaced.)  In a May 1996 letter, the RO 
notified the appellant that his claim for DIC benefits was 
denied on the basis that he was already married.  This letter 
was returned to the RO as undeliverable, due to an 
insufficient address.  

In September 2004, the appellant requested information 
concerning the status of his claim filed in 1996.  In 
response, the RO sent him a letter, summarizing the basic 
requirements under the law for DIC to a surviving child, as 
well as an application form.  In November 2004, the appellant 
submitted an application for VA death benefits as the 
surviving child of the veteran.  In the application, he 
identified his date of birth as August 1946.  A birth 
certificate of the appellant in the file confirms this date.  

In statements received in connection with his claim, the 
appellant argued that he is entitled to VA death benefits as 
the surviving child of the veteran.  He asserted that the 
veteran died in the line of duty when the appellant was one 
year old and that he and his surviving family members 
encountered daily hardship to survive.  Because his father 
died in the line of duty, the appellant claimed that he is 
entitled to whatever benefits were due to the veteran under 
the laws and regulations administered by VA.  The appellant 
has not alleged, nor does the record show, that he became 
permanently incapable of self-support before the age of 18 
(indeed records in the file show that he was attending school 
until about his 21st birthday).  



Legal Analysis

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii) (West 2002); 38 C.F.R. §§ 
3.57(a)(1), 3.356.  

The evidence demonstrates that the appellant was born in 
August 1946.  On the date of the veteran's death in November 
1947, the appellant was 1 year of age.  There is no evidence 
to show, and no contention by the appellant, that he is 
incapable of self-support.  

Based on the foregoing, the Board concludes that the 
appellant is presently over the age 23, and was in fact 49 
and 58 years of age, respectively, at the time of filing his 
claims for death benefits in April 1996 and November 2004; 
and he has not been found to be permanently incapable of 
self-support on his 18th birthday.  

In a case such as this, where the law and not the evidence is 
dispositive, the claim must be denied because of the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

ORDER

The appeal to establish the appellant's entitlement to VA 
death benefits is denied.   

____________________________________________
GEORGE E. GUIDO, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


